DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 1/3/2020, which is a 371 national stage entry of PCT/IB2018/054451 filed on 6/18/2018 and claims priority to Italian Application No. IT102017000077504 filed on 7/10/2017. An action on the merits follows. 
Claim(s) 1-22 is/are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Specification
The title of the invention is “Plant for packing PVC bottles or other similar containers in packs by applying band-like bindings calledd also as straps” should be corrected to “Plant for packing PVC bottles or other similar containers in packs by applying band-like bindings called also as straps”  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: devices that assemble and prearrange a flow of bottles in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following appears to be the corresponding structure for devices: “chains 5 possibly sliding along annular rigid guides and parallel with each other and which are arranged at the sides of the conveyor belt NT….To these chains 5 horizontal bars 4 are orthogonally fastened which move parallel to the surface of the feeder conveyor belt NT, the bars contacting the generatrices of the bottles 1 to be arranged” (para 0062)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1-22 is/are objected to because of the following informalities: 
In claim 1, “a flow of bottles” should recite “a flow of the bottles”.
In claim 1, “with strapping station” should recite “with the strapping station”.
In claim 8, “at least one actuator” should recite “the at least one actuator”.
In claim 9, “the first position the supporting plate to the second position the supporting plate” should recite “the first position of the supporting plate to the second position of the supporting plate”.
In claim 12, “composed of supporting plate” should recite “composed of the supporting plates”.
In claim 13, “conveyor provided upstream the first station” should recite “conveyor provided upstream of the first station”.
In claim 13, “a horizontal axis such to angularly move” should recite “a horizontal axis to angularly move”.
In claim 17, “the second station turning over the bottle groups” should recite “the second station for turning over the bottle groups”.
In claim 20, “binding two bottles with each comprises” should recite “binding two bottles with each other comprises”.

Examiner Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 8 line 2, replace the phrase “the laying down station” with the phrase --the first station-- according to the anteceding limitation of claim 7.
Claim 11 line 3, 
Claim 14 line 2, replace the phrase “the plates” with the phrase - -the supporting plates- -    according to the anteceding limitation of claim 12.
Claim 15 line 3, replace the phrase “the straight portion of the annular path” with the phrase -- the straight branch of the annular path -- according to the anteceding limitation of claim 7.
In claim 17 line 7, replace the phrase “the group” should recite - -the bottle group- - as is consistent with the anteceding limitation(s) of claim 17.
In claim 20 line 6, replace the phrase “a strapping station” with - -the strapping station- - according to the anteceding limitation of the plant in claim 1 as referenced in line 2 of claim 19.

Allowable Subject Matter
Claims 1-7, 9, 11-14, 17, and 22 are allowed.
Regarding claim 1, the prior art of record, in combination with other limitations of the claim, is silent on “a first station laying down the bottles of the bottle groups that turns over the bottles of each group from a position where the bottles are upright to a position where the bottles are laid down” in combination with “a strapping station where, to the groups of a sequence of the bottle groups in a laid down position, one or more straps are applied extending on planes perpendicular to the axes of the bottles and vertical or transverse to the feed direction of the bottle groups”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 16, Examiner has interpreted limitation “a carriage” as “the carriages” and “a supporting plate” as “the supporting plate”.
Regarding claim 18, Examiner has interpreted limitation “a conveyor” as “the conveyor”.
Regarding claim 19, Examiner has interpreted limitation “said station” as “said fourth station”.
Claims 2-22 are allowed for depending on one of the above allowed claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731